NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2019 was filed and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments/Remarks and amendments, filed 3/7/2022, with respect to combine teachings of CHO (US 2014/0022345) in view of Thomas et al (US 2003/0009315) and Knodt (US 2017/0090730) have been fully considered and are persuasive.  The 35 USC 103 rejections has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, 12 and 20, and all its dependent claims, closest cited prior arts of record do not teach the claim invention alone or in combination. Specifically, determining, based on the identifying, that a factual anomaly exists in the drawing input with respect to the at least one object, wherein the determining comprises identifying a context associated with the drawing input, accessing commonsense context data within a commonsense context database and comprising information related to
attributes of the at least one object in view of the context, and comparing attributes of the
at least one object to the attributes within the commonsense context data and attributes of
other drawing input within the drawing input, wherein the commonsense context database
is updated responsive to identifying new information; assigning a grade to the drawing input based upon at least one of: a number of existing factual anomalies and a severity of the existing factual anomalies, wherein the grade is based upon a predetermined analysis setting having an identified judging
standard, wherein the identified judging standard defines a degree of scrutiny for the
drawing input and is, at least in part, based upon a skill level of the user.
CHO (US 2014/0022345) teaches APPARATUS AND METHOD FOR PROCESSING DIGITAL IMAGE - processing a digital image, where analog images are converted to digital images and stored. The method for processing a digital image includes sensing a first hand-drawn sketch and storing the sensed first hand-drawn sketch as a first digital image; visualizing the stored loaded first digital image as a first virtual hand-drawn sketch; sensing a second hand-drawn sketch being additionally drawn on the visualized first virtual hand-drawn sketch; and storing the sensed second hand-drawn sketch as a second digital image, wherein the first hand-drawn sketch and the second hand-drawn sketch corresponds to a physical sketch being expressed with a liquid or solid substance hand-drawn by a user.
Thomas et al (US 2003/0009315) teaches System For Creating Measured Drawings - creating as-built or measured drawings is described herein. The invention allows an operator to collect a set of data at a job-site, in such a manner that individual components of the job-site are linked relative to one another and to use that data to create accurate measured drawings that reflect the structure and content layout of the site. A knowledge based system is used to parse the data in real-time to produce a visual indication that the data has been recorded correctly. Error minimizing functions are used to ensure data integrity. The data may then be uploaded to a central computer server, for content-checking, authorization, and archival purposes. Since the invention provides an integrated environment for recording data and creating drawings, the need to translate data between systems is minimized, reducing the possibility of errors due to operator mis-keying or mis-interpretation.

WU et al (US 2014/0169677) teaches PERCEPTUAL BIAS LEVEL ESTIMATION FOR HAND-DRAWN SKETCHES IN SKETCH-PHOTO MATCHING - retrieving an object from a video or a photo where the object matches a hand-drawn sketch, discloses a method for automatically estimating a perceptual bias level with respect to a feature of the sketch. The method allows estimation based on the sketch alone without involving an extra database. In one embodiment, the method comprises using an expectation-maximization tensor voting (EMTV) method to analyze a statistical distribution of the feature. The statistical distribution is analyzed by forming an objective function having the statistical distribution's information parameterized by the perceptual bias level, and then maximizing the objective function according to a set of iterative update rules. In another embodiment, the method for automatically estimating a perceptual bias level is incorporated into a method for retrieving one or more objects from an image or video database where the one or more objects match a hand-drawn sketch.
CHO, Thomas et al, Knodt, and WU et al, alone or in combination do not teach following claim language: determining, based on the identifying, that a factual anomaly exists in the drawing input with respect to the at least one object, wherein the determining comprises identifying a context associated with the drawing input, accessing commonsense context data within a commonsense context database and comprising information related to attributes of the at least one object in view of the context, and comparing attributes of the at least one object to the attributes within the commonsense context data and attributes of other drawing input within the drawing input, wherein the commonsense context database is updated responsive to identifying new information; assigning a grade to the drawing input based upon at least one of: a number of existing factual anomalies and a severity of the existing factual anomalies, wherein the grade is based upon a predetermined analysis setting having an identified judging standard, wherein the identified judging standard defines a degree of scrutiny. 
	Claims 1-8, 10-18 and 19-21 are allowed and renumbered as claims 1-19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656